El Juez Asociado Sr. del Toro,
emitió la opinión del tribunal.
Eduardo Rosa García presentó en el Registro de la Pro-piedad de San Juan, Sección Primera, para su inscripción, dos escrituras, una otorgada en 20 de abril de 1880 ante el Notario Bolet I)urán por la cual José Beltrán aparece ven-diendo a Eladio Caraballo, una finca de quince cuerdas con casa habitación de maderas y pajas, por la suma de sesenta pesos, y otra otorgada en 8 de junio de 1905 ante el Notaro Gabriel Guerra por la cual Eladio' Caraballo aparece ven-diendo a Eladio Rosa García, por la suma de cuarenta y cinco dólares, la finca que adquiriera de Beltrán.
El registrador negó las inscripciones solicitadas “ porque la escritura antigua * * * es nula por razón de que no sabiendo firmar los otorgantes y habiendo expresado el no-*713taño que a sus ruegos lo liaeíau los testigos instrumentales, éstos no lian consignado en el acto de firmar de su puño y letra que lo verificaban como testigos y a ruego de los pri-meros,” y porque en la escritura de 1905 “ocurre el mismo defecto insubsanable en cuanto al vendedor, * * * lo cual anula ambos documentos con arreglo a las secciones 14 y 20 de la Ley Notarial, que es reproducción de la anterior en ese particular y conforme también a jurisprudencia aplicable de) Honorable Tribunal Supremo de Puerto Bico.” ’
Eduardo Bosa no recogió los documentos y el registrador, de acuerdo eon la ley sobre la materia, los elevó a este tribunal. Ni Bosa ni el registrador fian presentado alegatos.
La sección 14 de la Ley Notarial vigente, igual en este respecto a la antigua, Comp, de 1911, pág. 409, dice:
“Si los otorgantes o alguno de ellos no supiere o no pudiere fir-mar, lo expresará así el notario, debiendo firmar uno de los testigos, escribiendo, de su puño, en ante firma, que lo hace por sí como tes-tigo, y a nombre del otorgante que no sepa o no pueda verificarlo.”
Y la sección 20, No. 3, en lo pertinente, expresa:
“Serán nulos los instrumentos públicos: 1°., I# # '* ; 2°., * * *; 3°., * * * o que no aparezcan las firmas de las partes y testigos cuando deban hacerlo, * *
La firma de ambas partes en la escritura de 1880 y la del vendedor en la de 1905, no consta en la forma exigida por la ley, y en tal virtud no pueden dichas escrituras reci-birse en el registro como documentos públicos. Esto no quiere decir, desde luego, que los actos a que dichas escrituras se refieren sean, por el defecto apuntado, nulos. Si en reali-dad de verdad las transacciones se llevaron a efecto, válidas serán en cuanto a las partes que en ellas intervinieron.
Aunque no se trata de casos enteramente iguales, guar-dan relación con éste los razonamientos expuestos en las opi-niones emitidas en los recursos de Berríos v. El Registrador, 25 D. P. R. 718; Banco Territorial v. Registrador, 22 D. P. R. 584; Villanueva v. Registrador, 18 D. P. R. 831, y *714Rodrígues v. Registrador, 14 D. P. R. 738. Las considera-ciones hedías en el caso de Ortiz v. Registrador, 26 D. P. R. 545, 547, no son aplicables, porque allí, si bien en forma im-perfecta, el testigo consignó por sí mismo, según requiere la ley, que lo hacía como tal y a ruego del otorgante que no sabía hacerlo.
Por virtud de lo expuesto debe confirmarse la nota del registrador.

Confirmada la nota recurrida.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados Aldrey y Hutchison.
El Juez Asociado Sr. Wolf no intervino en la resolución .de este caso.